707 S.E.2d 238 (2011)
BODINE, et al.
v.
HARRIS VILLAGE PROPERTY OWNERS ASSOCIATION, INC.
No. 429P10-1.
Supreme Court of North Carolina.
April 7, 2011.
Douglas G. Eisele, Statesville, for Bodine, Todd M., et al.
Steven E. Black, Greensboro, for Harris Village Property Owners Association, Inc.
The following order has been entered on the motion filed on the 18th of October 2010 by Plaintiff to Strike Exhibit to Response:
"Motion Dismissed as Moot by order of the Court in conference, this the 7th of April 2011."